Citation Nr: 0430464	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  97-33 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence was received to reopen 
the claim of entitlement to service connection for 
hemorrhoids.

2.  Entitlement to service connection for multiple myeloma.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.
 

FINDINGS OF FACT

1.  Evidence submitted since an April 1980 rating decision 
denying entitlement to service connection for residuals of a 
hemorrhoidectomy is neither cumulative nor redundant of that 
previously of record, and it must be considered to fairly 
decide the merits of the claim.

2.  The veteran has not been diagnosed as having multiple 
myeloma.

3.  The veteran has not been diagnosed as having PTSD.

4.  The preponderance of the evidence is against finding that 
peripheral neuropathy is related to service.




CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
hemorrhoids.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2003).

2.  Multiple myleoma was not incurred in or aggravated by 
active service, and it may not be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

3.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303.

4.  Peripheral neuropathy was not incurred or aggravated 
during active military service, and it may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003). 

In Pelegrini v. Principi. 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication is entered by the agency of original 
jurisdiction decision on a claim for VA benefits, even if the 
claim and initial unfavorable adjudication occurred prior to 
the enactment of the VCAA.  

While strict compliance with the 2004 Pelegrini doctrine was 
impossible at the time of the September 1997 rating decision, 
in the Board's view, correspondence dated in April 1997 and 
October 2002 when considered together with the November 1997 
statement of the case, and all supplemental statements of the 
case substantially complies with the notice requirements of 
38 U.S.C.A. § 5103.  To this end, the appellant was informed 
of evidence needed to support his claims for service 
connection.  He was notified of the type of evidence VA would 
obtain, and evidence and information he was responsible for 
providing.  He was told to send any medical records in his 
possession.

Hence, while the VCAA notice was not issued in the 
chronological sequence contemplated by the Court in 
Pelegrini, a notice error such as this does not necessarily 
result in prejudice to the appellant.  

In addition to that which has already been noted, the record 
reflects that the appellant was provided with notice of the 
rating decision from which the current appeal originates.  
The appellant was provided with a statement of the case and 
supplemental statements of the case that notified him of the 
issues addressed, the evidence considered, the adjudicative 
action taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  

In short, the veteran is aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, and he 
has not indicated the existence of any outstanding 
information or evidence relevant to his claims.  Based on the 
procedural history of this case and statements from the 
veteran, it is the conclusion of the Board that VA has no 
outstanding or unmet duty to inform the veteran that any 
additional information or evidence is needed.  

With regard to the duty to assist, VA took appropriate steps 
to obtain relevant evidence.  VA and non-VA medical records 
were obtained and associated with the file.  In addition, the 
veteran was afforded VA examinations.  

In light of the foregoing, the Board finds that any failure 
on VA's part in not fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2003).  Moreover, 
the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant is not prejudiced by 
the Board proceeding to the merits of the claims.  See 
Bernard v. Brown , 4 Vet. App. 384, 392-94 (1993).

Factual background

Service medical records indicate that the veteran's anus and 
rectum were clinically normal on examination in May 1967.  

In September 1969, he was found to have hemorrhoids.  In 
October 1969, the veteran was admitted to a hospital with a 
two-month history of rectal pain and itching that was 
originally diagnosed as hemorrhoids.  Subsequent service 
medical records, however, show that the correct diagnosis was 
condyloma acumiata.  This diagnosis was confirmed by 
pathology, and an condylomata excision was performed during 
the hospitalization.  

In June 1973, the veteran underwent a VA examination.  There 
was no evidence of hemorrhoids at that time.  

In April 1980, service connection for residuals of a 
hemorrhoidectomy was denied.  The veteran was notified in May 
1980, but he did not appeal.

In May 1981, Samuel S. Faris, M.D., reported treating the 
veteran in 1977 for what he thought was an anal fissure.  

A statement from the appellant's sister dated in August 1981 
indicated that the veteran was very different after 
separation from service.  He was withdrawn, depressed, and 
unresponsive.  In a statement dated in October 1981, the 
claimant's mother noted that the veteran's legs would shake 
after he sat down and that this did not occur prior to his 
military service.

VA medical records show that the veteran underwent an Agent 
Orange examination in October 1981.  The veteran reported 
that his legs fell asleep intermittently for no reason and 
that he had a tingling and numbness below the knees.  He was 
nervous and had difficulty keeping a job due to irritability 
and restlessness.  Following a physical examination the 
diagnoses included external hemorrhoids, possible early 
distal neuropathy, and generalized anxiety with restlessness.

In a statement dated in October 1981, the veteran indicated 
that he was exposed to rocket and mortar attacks as close as 
50 yards away.

VA treatment records dated in March 1982 noted complaints of 
rectal bleeding which the examiner concluded was consistent 
with rectal bleeding.  

Private medical records from S. Harris Currado, M.D., dated 
from May 1989 to August 1994 noted internal hemorrhoids in 
July 1989.  

An August 1989 consultation report from Daniel L. Skubick, 
M.D., indicated that the veteran reported a 10-year history 
of numbness and tingling in his feet that extended to his 
knees.  Electromyographic and nerve conduction studies were 
normal.  The impression was that the clinical picture 
suggested small fiber neuropathy.  Dr. Skubick noted that the 
most common cause of that type of neuropathy was diabetes, 
but the veteran did not appear to have the disease.  

An April 1990 consultation report from Dr. Skubick included 
the opinion that the veteran's longstanding, unchanging 
polyneuropathy was secondary to excessive alcohol 
consumption.  Another physician made a similar opinion in 
February 1990.  

The veteran underwent a stress evaluation in June 1990.  In 
addition to the symptoms noted in his legs, he complained of 
flashbacks of Vietnam experiences and restless sleep.  
Stresses included marital conflict.  His profile was typical 
for moderate depression.  

In January 1991, the veteran was noted to have several small 
external hemorrhoids.

Private medical records from Grand View Hospital dated from 
July 1989 to March 1997 showed treatment for hemorrhoids.  

The veteran underwent a VA psychiatric examination in May 
1997.  With regard to PTSD, he indicated that he did not like 
weapons even though he was active in the National Guard.  He 
had avoided things related to Vietnam, but not was not 
bothered by such things anymore.  He indicated that he slept 
well, got along with people, and worked two jobs.  The 
examiner indicated that the veteran had some symptoms of 
PTSD, but not enough to warrant a diagnosis.  

A May 1997 VA peripheral nerve examination report contained 
complaints of numbness and tingling in his legs and feet.  
The diagnosis was probable symmetrical polyneuropathy of both 
lower extremities.  Follow-up nerve conduction studies later 
in May 1997 revealed possible L5-S1 radiculopathy on the 
right.  Nerve conduction studies were otherwise within normal 
limits.

A May 1997 VA orthopedic examination report indicated that 
the veteran reported being diagnosed with multiple myeloma at 
a VA clinic in 1982.  The physician indicated that that the 
veteran did not currently or previously have multiple 
myeloma.  The diagnosis that was made in the 1980s was 
multiple lipomas.

VA treatment records dated from May 1997 to January 1999 
noted complaints of hemorrhoids.

During an informal conference in September 1998, the veteran 
agreed to seek treatment and obtain a diagnosis of PTSD.

In January 1999, the veteran underwent a VA rectal 
examination.  Based on review of the veteran's history, the 
opinion was that the veteran had hemorrhoids that developed 
in service as evidenced by a hemorrhoidectomy that was 
performed in October 1969.  

A private October 1999 colonoscopy revealed that the veteran 
had internal hemorrhoids.  

In December 2001, Dr. Skubick reported that nerve conduction 
and electromyographic studies revealed normal findings.

The veteran underwent another VA rectal examination in 
February 2003.  The examiner had an opportunity at that time 
to review the entire claims file.  The examiner noted service 
medical records showed the veteran had been misdiagnosed with 
hemorrhoids in-service, and that the actual disorder was 
condyloma acuminata.  The examiner concluded that there was 
no documented evidence of a hemorrhoid disease in-service, 
and that hemorrhoids were only documented in post-service 
records.

Medical records from 2003 from Northeastern Rehabilitation 
Association and other private providers are notable for 
findings of a cervical herniated nucleus pulposus.

A June 2003 VA examination for scars revealed old redundant 
skin lesions from prior hemorrhoids.

Analysis

New and material

The regulation pertaining to the definition of new and 
material were amended in August 2001.  38 C.F.R. § 3.156(a) 
(2003).  The new regulation, however, is only applicable to 
claims filed on or after August 29, 2001.  Since the claim on 
appeal was filed prior to that date, the Board must decide 
the claim under the prior version of the regulation.

An April 1980 rating decision denied the claim of entitlement 
to service connection for residuals of a hemorrhoidectomy.  
In the absence of a timely appeal, that rating decision is 
final.  38 U.S.C.A. § 7105 (West 2002). 

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has the jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the April 
1980 RO decision.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
begins with a determination whether there is evidence not 
previously submitted, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence relevant to the claim that was before the RO at the 
time of the April 1980 rating decision consisted of service 
medical records that documented hemorrhoids on three 
occasions in September 1969 and a June 1973 VA examination 
report that indicated there was no evidence of hemorrhoids.  

In the instant case, additional evidence has been submitted 
since the April 1980 rating decision that has not been 
previously considered and which bears directly and 
substantially upon the issue of service connection for 
hemorrhoids.  In particular, additional service medical 
records were obtained that showed that the earlier 
indications of hemorrhoids were misdiagnoses.  This evidence 
is significant because it clearly shows that there was no 
evidence of hemorrhoids in service.  Moreover, VA treatment 
records show a current diagnosis of hemorrhoids and 
examination reports dated in January 1999 and February 2003 
contain opinions that bear directly on the etiology of the 
veteran's hemorrhoids.  In the Board's view, the above 
referenced evidence addresses critical elements to the claim 
that previously were not a part of the record in July 1973.  
For the reasons stated, the Board finds that new and material 
has been received to reopen the claim of entitlement to 
service connection for hemorrhoids.  

Service connection

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  To establish service connection, there must 
be evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).   

Multiple myeloma and PTSD

In light of the criteria for service connection, the Board 
finds that these claims must be denied because they lack 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
application of 38 C.F.R. § 3.303 has an explicit condition 
that the veteran must have a current disability.  Rabideau 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).

In this case, the veteran has not been diagnosed with PTSD or 
multiple myeloma.  Although he was shown to have some PTSD-
like symptoms, a May 1997 examiner indicated that they were 
not sufficient to warrant a diagnosis of PTSD.  Likewise, a 
May 1997 VA examiner indicated that the veteran had not 
previously or currently been diagnosed with multiple myeloma.  
Indeed, despite the contention that the claimant was 
diagnosed with the disorder in the 1980s, records show that 
the diagnosis in the 1980s was multiple lipomas.

Accordingly, because the claims of entitlement to service 
connection for PTSD and multiple myeloma do not meet the 
minimum statutory requirement (i.e., a current disability) 
they are legally insufficient under 38 C.F.R. § 3.303.  
Rabideau.

Peripheral neuropathy

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f) 
(West 2002).

The presumption of exposure may be rebutted by affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38  C.F.R. § 3.307(a)(6)(iii).

When a veteran who is presumed to have been exposed to an 
herbicide agent during service develops any of the disorders 
listed in 38 C.F.R. § 3.309(e), which have been shown to be 
caused by exposure to Agent Orange, and the disorder is 
disabling to a degree of 10 percent or more following his 
service in the Republic of Vietnam, then the disorder shall 
be presumed to have been incurred during service.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).   

Peripheral neuropathy is one of the diseases listed under 
38 C.F.R. § 3.309(e).  Notably, service connection for 
peripheral neuropathy may only be presumed to be related to 
herbicide exposure in Vietnam if it was at least 10 percent 
disabling within a year of separation from service.  As shown 
above, service medical records contained no evidence of 
symptoms related to peripheral neuropathy.  Indeed, the first 
sign of any neuropathy was not shown until many years after 
service.  Thus, service connection on a presumptive basis is 
not warranted.  In addition, there is more than one medical 
opinion of record from private physicians who opined that the 
veteran's neuropathy is the result of other etiologies.   

Based on the foregoing, the Board must conclude that service 
connection for peripheral neuropathy is not warranted.

Save for the decision which reopened the claim of entitlement 
to service connection for hemorrhoids, the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for hemorrhoids has been presented.  

Service connection for multiple myeloma, PTSD and peripheral 
neuropathy is denied.


REMAND

In light of the Board's decision to reopen the claim of 
entitlement to service connection for hemorrhoids, it would 
be prejudicial for the Board to reach the merits of the claim 
without allowing the RO to first reconsider the claim based 
on the Board's decision to reopen.  Bernard.

Therefore, this case is REMANDED for the following action:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159; the Veterans Benefits 
Act of 2003; and any other applicable 
legal precedent.  Such notification 
includes, but is not limited to, 
notifying the veteran of the specific 
evidence needed to substantiate the claim 
of entitlement to service connection for 
hemorrhoids.  The letter must: (1) notify 
the claimant of the information and 
evidence not of record that is necessary 
to substantiate each claim; (2) notify 
him of the information and evidence that 
VA will seek to provide; (3) notify him 
of the information and evidence the 
claimant is expected to provide; and (4) 
request he provide all pertinent evidence 
in his possession that has yet to be 
submitted to VA.  The veteran should be 
notified that he has one-year to submit 
pertinent evidence needed to substantiate 
his claim.  The date of mailing the 
veteran notice of the VCAA begins the 
one-year period.  

2.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all VA and non-VA health care 
providers who have treated him for 
hemorrhoids since separation from service 
which have not been previously 
identified.  The RO should inform the 
veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, or records from 
government agencies, if he identifies the 
custodians thereof.  The RO should obtain 
all records identified by the veteran 
that have not already been associated 
with the claims files.  The aid of the 
veteran in securing all identified 
records, to include providing necessary 
authorization(s), is to be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  Thereafter, following any other 
appropriate development, the RO should 
issue a new rating decision and 
readjudicate the claim of entitlement to 
service connection for hemorrhoids on the 
merits.  If the benefit sought on appeal 
remains denied, he and his representative 
should be provided a Supplemental 
Statement of the Case.  They should then 
be afforded an applicable time to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



